Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "PN shift associated with the spot beam" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bell (20200064141).
Regarding claims 1-2 and 11-12, Bell discloses a system (Fig. 1, 3-4) and method (Systems, methods, and apparatuses are disclosed for providing routing and navigational information to users, Abstract) for determining the location of a receiver, comprising:
	a receiver (see Fig. 2, receiver 204a, 204b)(location module can acquire data, sometimes known as ephemeris data, by identifying the number of satellites in view and the relative positions of those satellites. The satellites may be a variety of different satellites, including Low Earth Orbit (LEO) satellite systems, paragraph 0067) comprising:
	a memory (see memory in Fig. 2-3) for storing computer readable code;
	a processor (processing elements/device in Fig. 2-3) operatively coupled to the memory, the processor configured to:
determine a location of the receiver based on each received SoOP from the first and second satellite and an expected time of arrival based on the expected relative movement relative positions of those satellites. The satellites may be a variety of different satellites, including Low Earth Orbit (LEO) satellite systems, paragraph 0067).
Bell does not disclose specifically receiving SoOP from satellite 1 and 2 at first, second, third and fourth time. However, relative position based on LEO/satellite is based on receiving information from several point of time since satellite is constantly moving, it would have been obvious the relative position is based on expected relative movement between the satellite and the receiver. Plus, Bell does disclose generating routes at different location and direction (see abstract) which receiving SoOP at first to fourth time since signal opportunity uses multiple signals to determine position.
Regarding claims 3 and 13, Bell discloses wherein the processor is further configured to determine a location of the receiver uses a maximum likelihood time of arrival estimate of the SoOPs received from the first and second satellite (by identifying the number of satellites in view and the relative positions of those satellites, paragraph 0067)(satellite in view provides the maximum likelihood time of arrival estimate).
Regarding claims 4 and 14, Bell discloses wherein the processor is further configured to compute an expected time of arrival of the SoOPs at the receiver (location information can be determined by triangulating the user device's 410 position in connection with a variety of other systems, paragraph 0067)(triangulation uses time arrival).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (20200064141) as applied to claims 1 and 11 above, and further in view of Harish (20190017828).
Regarding claims 10 and 20, Bell disclose using routes and signal of opportunity to aid navigation (Abstract, title) but does not specifically disclose the step of determining the location of the receiver uses a time warp factor based on the expected movement between the first satellite and the receiver.
However, Harish “distributed data processing computing platform 110 
may assign a probability value to each unique potential route to a predicted 
destination on various factors, including time of day and day of week.  
Distributed data processing computing platform 110 may use dynamic time warping 
to compare all different routes that a user has taken in the past and then 
create a distance matrix based on these previous routes”, paragraph 0232). It would have been obvious to modify Bell with Harish by incorporating time warping step in order to do a better prediction of route to take.

Allowable Subject Matter
Claims 5-9, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov